UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1831



FRANKLIN TEDONGOH FORLEMU,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-187-124)


Submitted:   April 7, 2006                   Decided:   May 3, 2006


Before LUTTIG, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Leslie McKay, Senior
Litigation Assistant, Janet A. Bradley, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Franklin    Tedongoh    Forlemu,     a   native    and    citizen     of

Cameroon,   petitions     for   review     of   an   order    of    the   Board   of

Immigration Appeals dismissing his appeal from the immigration

judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

            In   his   petition    for    review,    Forlemu       challenges     the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”            INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Forlemu fails to show that the evidence compels a

contrary result.       Accordingly, we cannot grant the relief that he

seeks.

            Additionally, we uphold the denial of Forlemu’s request

for withholding of removal.          “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”              Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).           Because Forlemu fails to show that




                                    - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

            We also find that substantial evidence supports the

finding that Forlemu fails to meet the standard for relief under

the   Convention   Against    Torture.           To   obtain   such    relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2005).             We find that Forlemu

failed to make the requisite showing before the immigration court.

            Accordingly,     we   deny    the     petition     for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         - 3 -